 

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case Fg §'“ED\]

 

MAR 0-`5 2019
UNITED STATES DISTRICT COURT 1 .
LERK. us _ srch coum~
SOUTHERN DISTRICT OF CALIFORP§{,§THERN 1 ,m. m CAUFORNM
UNITED sTA'rEs oF AMERICA JUDGMENT I » °E»°UTY
V (For Offenses Committed On or After November l, 1987)

MARIA CARACHURE-cAsrRo (1)

 

       
    

Case Number: 3 : l9-CR-00040-JAH

Lauren Williams
Defendant’s Attorney

 

REGISTRATION No. 73 241-298
|:j v
TI-IE DEFENDANT:
|X| pleaded guilty to count(s) One Of the lnfOrmatiOl‘l.
|:| Was found guilty on count(s)
aRer a plea of not gullty

 

Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

 

 

Tit|e and Section l Nature of Offense Count
18:1546(A) - Fraud and Misuse Of Visas, Permits, and Other Entry Documents (Fe|ony} 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment.

The sentence is imposed pursuant to the Sentencing Refonn Act of 1984.

|:| The defendant has been found not guilty on count(s)

 

L__| Count(s) dismissed on the motion of the United States.

 

|X| Assessment: $100.0() waived

JVTA Assessment*: $
U _
*Justice for Victims of Traff`lcking Act of 201 5, Pub. L. No. l 14-22.

No fine |:| Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. lf ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

March 4. 20l9

DatZ:)f lmposition of §enter::/)\K

UN. JoHN A.' HbUsToN
ITED STATES DISTR]CT JUDGE

3119-CR-00040-JAH

 

l_\`

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: MARIA CARACHURE-CASTRO (l) Judgment - Page 2 of 2
CASE NUMBER: 3:19-CR-00040-JAH

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Time served as to count l.

Sentence imposed pursuant to Title 8 USC Section l326(b).
The court makes the following recommendations to the Bureau of Prisons:

|:||]

|:i The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
|“_`l at A.M. on

 

 

E as notified by the United States Ma:rshal.

m The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|:| on or before
|:| as notified by the United States Marshal.
fl as notified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment as follows:

Defendant delivered on to

 

at , With a certified copy of this judgment.

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3:19-CR-00040-JAH

 

